PRENDERGAST, J.
(dissenting).
I have studied the evidence herein carefully. The other evidence corroborated Ethel McComb’s evidence fully and completely in compliance with the statute and decisions heretofore rendered in four distinct particulars:
First. It was shown a baby was born to her just the time of gestation from the time she swore appellant had intercourse with her.
(Second. He is the only man who is shown to have had the opportunity to have had intercourse with her to have been the father of her baby. Appellant attempted to show that a young boy, Howard Chumley, who lived a few miles distant from him, had the opportunity and was the father of said baby. Chumley testified and showed he not only never had intercourse with Ethel, but never had an opportunity, and Ethel also so swore.
Third. As soon as appellant learned Ethel was going to prosecute him, he fled the country, and was gone many months before he was found and arrested.
Fourth. After the prosecution had been pending for some time, and Ethel had left him and gone to live with Mr. Conway, her uncle, who lived in Oklahoma, appellant went there to see her. Her uncle swore he declined to let him see her, and said:
“He [appellant] says that he would admit that he had treated Ethel wrong, and that she was a good girl. * * * ”
This was a clear admission of the truth of the charge against him.
• There are other circumstances in the testimony tending also to corroborate Ethel. I think there is no doubt whatever of appellant’s guilt, and that Ethel was fully corroborated. This case should have been affirmed.